IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

PEERLESS INSURANCE
COMPANY, *
Plaintiff, *
v. . * Civil Action No. RDB-18-1040
WEO CARPENTRY, LLC, *
Defendant. * ,
* * " * * x * * * x x *k

MEMORANDUM ORDER

Plaintiff Peerless Insurance Company (“‘Plaintiff’ or “Peerless”) brings this action
alleging that the Defendant, WEO Carpentry, LLC (“Defendant” or “WEO”) is in breach of
several insurance contracts. The parties have reached an impasse concerning the true name
of the Defendant. Plaintiffs Complaint brings suit against “WEO Construction,” but
Defendant insists its correct name is “WEO Carpentry, LLC.” WEO has filed three Motions
seeking Judgment in its favor based solely on this misnomer: a Motion for Judgment on the .
Pleadings (ECF No. 16); a Motion for Summary Judgment (ECF No. 17), which was
subsequently withdrawn (ECF Nos. 21, 23); and a Second Motion for Summary Judgment
(ECF No. 20). Plaintiff has not responded to these Motions. Instead, Plaintiff has filed a
Motion for Leave to File Amended Complaint (ECF No. 32), seeking, puzzlingly, to substitute
“WEO Carpentry” and not “WEO Carpentry, LLC” .as the Defendant. The patties’
submissions have been reviewed and, suffice it to say, no hearing is necessary. See Local Rule

105.6 (D. Md. 2018). For the reasons stated herein, Defendant’s Motion for Judgment on the

1
Pleadings (ECF No. 16) is DENIED; Defendant’s Second Motion for Summary Judgment
(ECF No. 20) is DENIED; and PlaintifPs Motion for Leave to File Amended Complaint
(ECF No. 32) is DENIED AS MOOT. “WEO Carpentry, LLC” is HEREBY
SUBSTITUTED in place of “WEO Construction.” The Clerk of this Court is ditected to
recaption this case accordingly.

BACKGROUND

This case arises from Defendant WEO’s alleged breach of several one-year workers’
compensation insurance contracts supplied by Plaintiff, Peerless, between June 2013 and July
2016. (Compl. fff] 6-8, ECF No. 1.) Peerless asserts that, between all four policies, WEO owes
a total of $996,831.15 in outstanding premiums. (Id. at | 13.) Peerless commenced this action ~
on April 10, 2018 alleging four Counts of Breach of Contract (Counts I, II, I], and IV) and
one count of Unjust Enrichment (Count V). (Complaint, ECF No. 1.) Jurisdiction is based
on diversity of citizenship pursuant to 28 U.S.C. § 1332: Peerless, a New Hampshire
- Corporation, has sued WEO, a Maryland corporation, in an amount exceeding $75,000.00.
(Id, at 1.)

WEO asserts that it has been misidentified in this action. In its Complaint, Peerless
named “WEO Construction” as the Defendant. (id) On August 14, 2018, WEO Carpentry,
LLC filed an Answer and Counterclaim, noting that it had been incorrectly identified in
Plaintiffs Complaint. (ECF No. 11.) In its Answer, WEO maintains that it attempted to
resolve this issue with Peerless’s attorneys through voicemail and email, but did not receive a

response. (/d at 1.) As an affirmative defense, WEO asserts that Peerless failed to join a
required party pursuant to Rule 19 of the Federal Rules of Civil Procedure by identifying the
Defendant in this action as “WEO Construction” rather than “WEO Carpentry, LLC.”

WEO seeks Judgment in its favor based on Plaintiff's failure to supply the correct entity
name in its Complaint. On September 27, 2018 WEO filed a Motion for Judgment on the
Pleadings (ECF No. 16) pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, seeking
Judgment based on Peerless’s failure to name the correct Defendant. In the Motion, WEO
represents that it discussed the identification issue with counsel for Peerless on August 23,
2018. The Motion also attaches a Trade Name Cancellation Application filed by WEO
Construction on September 18, 2017 with the State of Maryland, Department of Assessments
and Taxation, Charter Division. (Def’s Mot. for J. Ex. B, ECF No. 16-4.) There is evidence
that this Application was granted and that WEO Construction is no longer an active trade

name. (Def.’s Mot. for J. Ex. A, ECF No. 16-3.)

On September 27, 2018, WEO filed a Motion for Summary Judgment (ECF No. 16),
again seeking Judgment based on Peerless’s failure to name the correct Defendant in its
Complaint. This time, however, WEO submitted an Affidavit from William E. Ordonez, the
owner of WEO Carpentry, LLC. (Def.’s Mot. Summ. J. Ex. A, ECF No. 17-3.) In the
Affidavit, Ordonez represents that WEO Carpentry has been the name of his business since
2006 and that he formed WEO Carpentry, LLC on February 4, 2015. (Id. at 93.) He explained
that he first procured worker’s compensation insurance for his business using C&E Financial
Services (“C&E”), a Liberty Mutual agent in Baltimore, in 2010. (id at J 4.) On August 5,
2013 Peerless, which is owned by Liberty Mutual, issued a one-year worker’s compensation

insurance policy in the name of “WEO Construction.” (fd) Despite Ordonez’s numerous

3
complaints to C&E that this name was incorrect, each subsequent insurance policy issued by
Peerless over the next three policy yeats incorrectly listed “WEO Construction” as the insured
entity. (a. at {{[ 4-5.) Finally, in February 2017, Peerless re-issued the 2014/2015, 2015/2016
and 2016/2017 policies with the correct entity name, “WEO Carpentry, LLC.” (ad at J 6.)
Ordonez admits that he received notice of this lawsuit when Peerless served him at his current
address in Nottingham, Maryland with the operative Complaint in this matter, which attaches
four worker’s compensation insurance policies naming “WEO Construction” as the insured.

(Id. at | 7.)

On October 23, 2018, WEO filed a Second Motion for Summary Judgment (ECF No.
20) after withdrawing its first Motion. The Motion adds no new arguments, but supplements
Mr. Ordonez’s Affidavit with cover sheets of the re-issued policies, all three of which list
‘“WEO Carpentry, LLC” as the insured entity. Gupp. Aff. of William E. Ordonez, Exs. 2, 3,
4, ECF No. 20-3.) Additionally, the Affidavit has been amended to indicate that Mr. Ordonez’s
2013 personal income tax return lists ““WEO Construction” as his business name. (Supp. Aff.
of William E. Ordonez J 8.) Mr. Ordonez speculates that his tax preparer may have incorrectly
used this name by searching the Maryland State Department of Assessments & Taxation
database. (Id.)

Peerless did not file a response to WEO’s motions and has not otherwise challenged
the representations of WEO or Mr. Ordonez. On February 11, 2019 Peerless filed a Motion
for Leave to File Amended Complaint (ECF No. 32) which seeks to Amend the Complaint to

“reflect the current name of the defendant.” (fd..at 1.) An attached version of the Amended
Complaint, however, names “WEO Carpentry” and not “WEO Carpentry, LLC” as the

Defendant. (Proposed Amended Complaint, ECF No. 32-1.)

STANDARD OF REVIEW
I, Motion for Judgment on the Pieadings Pursuant to Rule 12(c).

Defendant moves for Judgment on the Pleadings under Rule 12(c) of the Federal Rules
of Civil Procedure, citing Plaintiffs failure to join a required party. Rule 12(c) authorizes a
party to move for judgment on the pleadings any time after the pleadings are closed, so long
as the motion is made early enough so as not to delay trial. See Fed. R. Civ. P. 12(c). Pleadings
are considered closed “upon the filing of a complaint and answer (absent a court-ordered
reply), unless a counterclaim, crossclaim, or third-party claim is interposed, in which event the
filing of an answet to a counterclaim, crossclaim answer, or third-party answer normally will
matk the close of the pleadings.” 5C Charles Alan Wright, ef a, Federal Practice & Procedure
§ 1367 (4th Ed. May 2019). A party may raise the failure to join a required party under Rule
19 in a Motion for Judgment on the Pleadings. See Fed. R. Civ. P. 12(h)(2).

Rule 19 invites a two-step inquiry. First, this Court must consider “whether a party is
necessary to a proceeding because of its relationship to the matter under consideration.” Home
Buyers Warranty Corp. v. Hanna, 750 F.3d 427, 433 (4th Cir. 2014) (quoting Teamsters Local Union
No. 171 v. Keal Driveaway Co., 173 F.3d 915, 917 (4th Cir. 1999). Second, if the party 1s necessary
but joinder would destroy diversity jurisdiction, this Court must decide under Rule 19(b)
“whether the proceeding can continue in that party’s absence.” Buyers Warranty Corp., 750 F.3d
at 433 (quoting Teamsters Lacal Union No. 177, 173 F.3d at 917-18).

II. Motion for Summary Judgment Pursuant to Rule 56,

5
Defendant also moves for Summary Judgment solely on the basis that Plaintiff has
misidentified it as “WEO Construction” rather than “WEO Carpentry, LLC.” Rule 56 of the
Federal Rules of Civil Procedure provides that a court “shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In undertaking this inquiry, this Court
must consider the facts and all reasonable inferences in the light most favorable to the
nonmovying party. Libertarian Party of Va., 718 F.3d at 312; see also Scott v. Harris, 550 U.S. 372,
378, 127 8S, Ct. 1769 (2007). District courts must “thoroughly analyze[]” even an unopposed
motion for summary judgment. Maryland v. Universal Elections, Inc., 729 P.3d 370, 380 (4th Cir.
2013) (citing Robinson v. Wix Filtration Corp., 599 F.3d 403, 409 n.8 (4th Cir. 2010). “Although
the failure of a party to respond to a summary judgment motion may leave uncontroverted
those facts established by the motion, the moving party must still show that the
uncontroverted facts entitle the party to a judgment as a matter of law.” CX Reinsurance Co.
Lid. v. Hegete, ELH-15-1674, 2016 WL 6025488, at *5 (D. Md. 2016) (quoting Custer ». Pan_Am.
Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993).

III. Motion for Leave to Amend.

Rather than respond to the Defendant’s potentially dispositive motions, Plaintiff seeks
_ leave to amend its Complaint to identify the Defendant as “WEO Carpentry.” Rule 15{a) of
the Federal Rules of Civil Procedure provides the general rules for amending pleadings.
Specifically, Rule 15(a) requites that, after a responsive pleading is served, a plaintiff may
amend his complaint “by leave of court or by wtitten consent of the adverse party.” In general,

leave to amend a complaint pursuant to Rule 15(a) shall be “freely” granted “when justice so
requires.” Fed. R. Civ. P. 15(a)(2); see Foman v. Davis, 371 U.S. 178, 182 (1962); Lance v. Prince
George's County, 199 P. Supp. 2d 297, 300-01 (D. Md. 2002). The matter, however, is committed
to the discretion of the district court, and the district judge may deny leave to amend “when
the amendment would be prejudicial to the opposing party, the moving party has acted in bad
faith, or the amendment would be futile.” Egual Rights Center v. Niles Bolton Assocs., 602 F.3d
597, 603 (4th Cir. 2010); see also Sixmons v. United Morte. ¢ Loan Inv., LLC, 634 F.3d 754, 769
(4th Cir. 2011). .
ANALYSIS
I. Judgment for Defendant is not Warranted based on Misnomer.

In three potentially dispositive Motions, Defendant seeks a Judgment in its favor based
solely upon the Plaintiff's decision to name “WEO Construction” as a Defendant, as opposed
to what it asserts is the correct entity name: “WEO Carpentry, LLC.” Service of process is
not defective merely because the Complaint invokes the Defendant by a misnomer.
Misnomer, a pardonable defect, occurs “when the correct party was served so that the party
before the coutt is the one plaintiff intended to sue, but the name or description of the party
in the complaint is deficient in some respect.” Nat? Eke. Benefit Fund v. Advanced Lighting
Systems, Inc., DKC-09-2831, 2010 WL 2696669, at *3 (D. Md. July 6, 2010) (quoting 6A Charles
A. Wright, ef a/, Federal Practice & Procedure § 1498 (2d Ed. 1990). Misnomer is not an
appropriate basis for dismissal:

A suit at law is not a children’s game, but a serious effort on the part of adult

human beings to administer justice; and the purpose of process is to bring

parties into court. If it names them in such terms that every intelligent person
understands who is meant... it has fulfilled its purpose; and courts should not

put themselves in the position of failing to recognize what is apparent to
everyone else .... Asa general rule the misnomer of a corporation in a notice,

7
summons... or other step in a judicial proceeding is immaterial if it appears
that [the corporation] could not have been, or was not, misled.

United States v. AH, Fischer Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947).

The minor misidentification of a Defendant is not dispositive so long as the pleadings
dispel potential confusion. See Morre/ v. Nationwide Mut. Fire Ins. Co., 188 F.3d 218, 224 (4th
Cir. 1999). In Morre/, the Fourth Circuit upheld a default judgment arising from an Application
to Correct or Vacate which inappropriately omitted the “Inc.” from the name of the
Defendant, The Miller Group Construction Company, Inc. Jd The Court reasoned that this
minor error did not warrant vacatur because it could not possibly have misled anyone. Id. The
President of the Company had accepted service on the company’s behalf, and the Application
referenced both the construction project at issue in the case and the ensuing arbitration
between the parties. Id “{P]erhaps most significantly,” the Application’s attachment of the
construction conttact at issue in the case, identifying “The Miller Group Construction Co.,
Inc.” as a party, eliminated any possibility of confusion. Id; see also Ferebee v. Dollar Tree Store,
PX-17-0643, 2018 WL 572846, at *2 (D. Md. Jan. 26, 2018) (holding that Complaint’s
improper identification of the Defendant, Dollar Tree Stores, Inc., as “Dollar Tree Stores
Franchises (Store# 636, 4618, 647)” and similar monikers was an insufficient basis for
dismissal); Nar? Elec. Benefet Fund 2010 WL 2696669, at *2 (finding that misspelling of
Defendant’s name in the Complaint would not have invalidated a judgment).

In this case, WEO could not possibly have been misled by the Complaint. Just as the
Morell pleading dispelled all confusion by attaching the contract at issue, Peerless’s Complaint
attaches the insurance agreements at the heart of this lawsuit. In its Answer, WEO Carpentry,

LLC has admitted that it entered into the contracts at issue, indicating only that they incorrectly
name “WEO Construction” as the Insured. (Answer at §] 5-7, ECF No. 11.) Through the
supporting affidavit of Mr. Ordonez, Defendant acknowledges that the 2014 /2015,
2015/2016, and 2016/2017 contracts were te-issued at a later date to reflect the cortect entity
name. Under these circumstances, WEO cannot now claim that it was somehow misled or
confused by the Complaint. It is apparent that WEO was placed on notice of this action and
it is abundantly clear that it was the intended Defendant all along. © Accordingly, the
Defendant’s Motion for Judgment on the Pleadings (ECF No. 16) is DENIED and
Defendant’s Second Motion for Summary Judgment (ACF No. 20) is DENIED.

1, Plaintiff's Motion for Leave to Amend is Moot.

- Plaintiff seeks leave to Amend for the limited purpose of replacing the name “WEO
Construction” with the name “WEO Carpentry.” Defendant objects to this amendment,
asserting that the omission of the term “LLC” from its name, “WEO Carpentry, LLC,” is
designed to give Peerless an upper-hand in this litigation. Neither party specifies what
advantage could possibly inure to Peerless by pursuing this strategy, and this Court is not in
the position to speculate. The distinction is largely irrelevant under Maryland law. See Sears,
Roebuck oe Co. v. Riges Distler & Co., Inc, SKG-11-2203, 2012 WL 1391838, at *3-4 (D. Md.
April 20, 2012) (holding that agent’s omission of the term “LLC” from principal entity’s name
did not warrant imputing personal lability to the agent under Maryland law). As a matter of
federal pleading practice, the inclusion or omission of such designations cannot impact the
litigation absent true confusion. See .4.H. Féscher Lumber Co., 162 F.2d at 873 (holding that
erroneous inclusion of the word “Inc.” did not warrant dismissal because the identity of the

true Defendant was not debatable).
Although leave to amend should be freely granted, a more expedient solution is in
order. Defendant informs this Court that its correct name is “WEO Carpentry, LLC.”
Permitting an Amendment which omits the “LLC” designation will only sow further
confusion. Instead, this Court will exercise its ability to substitute “WEO Construction” with
the correct entity name, “WEO Carpentry, LLC.” See, eg, Taylor ». Md. Dep't of Health and
Mental Hygiene, RDB-18-0683, 2018 WL 5724007, at *1 n.1 (D. Md. Nov. 1, 2018) (substituting
Defendant “Maryland Department of Health” as Defendant in place of its former name,
“Maryland Department of Health and Mental Hygiene”); Jefferson v. Zukerberg, RDB-17-3299,
2018 WL 3241343, at *1 n.1 0. Md. July 3, 2018) (directing the Clerk of Court to substitute
Defendant’s name for the correct spelling and to recaption the case); Boyd v. City of Oakland.
458 F. Supp. 2d 1015, 1040-41 (N.D. Cal. 2006) (substituting, swa sponte, the real patty in
interest in place of the originally named Plaintiff pursuant to Rules 17 and 21 of the Federal
Rules of Civil Procedure), Accordingly, the Motion for Leave to Amend (ECF No. 32) is
DENIED AS MOOT.

CONCLUSION

Fot these reasons, it is HEREBY ORDERED this 5th day of June, 2019 that:
1. Defendant’s Motion for Judgment on the Pleadings (2CF No. 16) is DENIED;
2. Defendant’s Second Motion for Summary Judgment (ECF No. 20) is DENIED;
3. Plaintiffs Motion for Leave to Amend Complaint (ECF No. 32) is DENIED AS
MOOT;
4. WEO Carpentry, LLC is HEREBY SUBSTITUTED in place of WEO Construction,

5. The Clerk of Court shall RECAPTION this Case to reflect the substitution; and

10
6. The Clerk of Court shall transmit a copy of this Order to counsel of record.

fRLLb. Bis

Richard D. Bennett
United States District Judge

11
